DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 01/15/2021 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:

In claim 1, the 5th line of the claim, the phrase “species in the subject” has been replaced with the phrase --species in a subject--.
In claim 15, the 8th line of the claim, the phrase “species in the subject” has been replaced with the phrase --species in the living subject--.
claim 15, the last 2 lines of the claim, the phrase “entity in the subject” has been replaced with the phrase --entity in the living subject--.
[Note that the amendments are necessary to address a lack of antecedent basis issue in each of the claims.]

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the claims are now limited to particles having a particular reactive luminescent core, and two coatings.  The closest prior art is Perez et al. (of record; US 8,795,731 B1; “Perez”).  Perez teaches particles containing: a reactive oxygen species (ROS)-scavenging component (applicant’s ‘reacting group’), e.g., polymer-coated cerium oxide, that reacts chemically with the ROS; and an imaging agent, e.g., a fluorophore, e.g., polymer-coated europium (applicant’s ‘luminescent agent’, ‘lanthanide element’) (Abstract; col 2, ln 48+; col 3-5; col 9, ln 25+; col 10; col 16; and Figures 1, 15, 19, and 20).  However, the ROS-scavenging component and imaging agent of Perez respond to the ROS independently, e.g., the imaging agent itself is sensitive to ROS (col 10).  Thus, Perez does not teach that the imaging agent emits luminescence in response to the reaction of the ROS-scavenging components, or that the particle contains two coatings, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618